Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise is the same in all material respects as that the subject of Abstract 59105, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” at 10 percent under the provision in paragraph 1528, as modified by the Torquay Protocol to the. General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52836), for imitation *433semiprecious stones, faceted, and (2) the items marked with the letter “B” at 30 percent under the provision in said paragraph, as modified by T. D. 51802, supplemented by Presidential proclamation, T. D. 51898, for imitation semiprecious stones, not faceted.